Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-3, and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang (U.S. Patent Application 8,779,409).

Claim 1. A memristor, comprising: a first electrode (102 Yang Fig 1); a second electrode (104 Fig 1); and a memristor layer of an oxide having elements of Ga, Sn, and oxygen (Col 4 lines 37-45), disposed between the first electrode and the second electrode (switching layer 110), wherein, when voltage is applied to the first electrode (102 Fig 1) with respect to the second electrode (104 Fig 1), the voltage being positive or negative, a current flows (current flows across 110); when voltage of a data-set voltage value is applied (onto an electrode), a state is transitioned from a high-resistance state to a low-resistance state (logic 1 to 0); and when voltage of a data-reset voltage value that is of an opposite sign to that of the data-set voltage value is applied, 

Claim 2. The memristor according to claim 1, wherein the oxide is an amorphous oxide (the oxide of phase change switching layer is amorphous, 110 Fig 1).

Claim 3. The memristor according to claim 1, wherein the first electrode and/or the second electrode is/are formed by deposition of aluminum (AL taught in Yang Col 4 line 40).

Claim 8. The memristor according to claim 2, wherein the first electrode and/or the second electrode is/are formed by deposition of aluminum (AL taught in Yang Col 4 line 40).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application 8,779,409) in view of Saighi (U.S. Patent Publication 2016/0004960).

Claim 4. Yang discloses the memristor according to claim 1 but does not disclose a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices that include the memristor. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices that include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi [0006]).
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.

Claim 5. Yang discloses the memristor according to claim 1 but does not disclose a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the neuron circuits include the memristor. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the neuron circuits include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi [0006]).
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.


Claim 6. Yang and Saighi teach the neural network according to claim 4, wherein the plurality of synapse devices are arrayed in a matrix form (as seen in Fig 6), with a plurality of the synapse devices thereof laid out in a first direction having one of the first electrodes and the second electrodes thereof connected in common (a plurality of the memory cells laid out in a horizontal direction having one of the first electrodes coupled to a common WL , Saighi Fig 6, and the second electrodes coupled to BLs, Saighi Fig 6), and a plurality of the synapse devices laid out in a second direction having the other of the first electrodes and the second electrodes thereof connected in common (a plurality of the memory cells laid out in a vertical direction having the second electrodes coupled a common BL, Saighi Fig 6), and each of the plurality of neuron circuits is connected to one of the first electrodes (at WLs) and the second electrodes (at BLs) connected in common, and is connected to the other of the first electrodes and the second electrodes connected in common (connected in common through the memory array as seen in Fig 6).

Claim 9. Yang discloses the memristor according to claim 2 but does not disclose a neural network. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the synapse devices include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi 
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.

Claim 10. Yang discloses the memristor according to claim 3 but does not disclose a neural network. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the synapse devices include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi [0006]).
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.


Claim 11. Yang discloses the memristor according to claim 8 but does not disclose a neural network. Saighi discloses a neural network, comprising a plurality of neuron 
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.

Claim 12. Yang discloses the memristor according to claim 2 but does not disclose a neural network. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the neuron circuits include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi [0006]).
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.

Claim 13. Yang discloses the memristor according to claim 3 but does not disclose a 
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.

		Claim 14. Yang discloses the memristor according to claim 8 but does not disclose a neural network. Saighi discloses a neural network, comprising a plurality of neuron circuits; and a plurality of synapse devices, wherein the neuron circuits include the memristor (Saighi Fig 6) for the purpose of constructing a more effective system (Saighi [0006]).
Since Yang and Saighi are both from the same field of endeavor (memristor memory), the purpose disclosed by Saighi would have been recognized in the pertinent art of Yang.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the memristor cells taught by Yang in the array structure taught by Saighi for the purposes of constructing a more effective system.



	Claim 17. Yang and Saighi teach the neural network according to claim 6, but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where (channel through 601), when voltage is applied across the drain electrode and the source electrode and across the gate electrode and the source electrode, a current corresponding to these voltages flows between the drain electrode and the source 

Claim 18. Yang and Saighi teach the neural network according to claim 9, but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where (channel through 601), when voltage is applied across the drain electrode and the source electrode and across the gate electrode and the source electrode, a current corresponding to these voltages flows between the drain electrode and the source electrode (through channel of 601 Fig 6); and; the channel layer uses the same layer as the memristor layer (601 and 505 use the same channel layer).

Claim 19. Yang and Saighi teach the neural network according to claim 10, but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where (channel through 601), when voltage is applied across the drain electrode and the source electrode and across the gate electrode and the source electrode, a current corresponding to these voltages flows between the drain electrode and the source 

Claim 20. Yang and Saighi teach the neural network according to claim 11, but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where (channel through 601), when voltage is applied across the drain electrode and the source electrode and across the gate electrode and the source electrode, a current corresponding to these voltages flows between the drain electrode and the source electrode (through channel of 601 Fig 6); and; the channel layer uses the same layer as the memristor layer (601 and 505 use the same channel layer).

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent Application 8,779,409) in view of Saighi (U.S. Patent Publication 2016/0004960), further in view of Baker (U.S. Patent Publication 2014/0153314).

Claim 7. Yang and Saighi teach the neural network according to claim 4 but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where 
Since Yang, Saighi and Baker are from the same field of endeavor (memristor memory), the purpose disclosed by Baker would have been recognized in the pertinent art of Yang and Saighi.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the thin film transistor taught by Baker in the structure taught by Yang and Saighi for the purposes of having a hybrid memory that prevents a power leakage during data storage and controls a drift in a state during a read process (Baker, [Abstract]).

Claim 16. Yang and Saighi teach the neural network according to claim 5 but are silent with respect to wherein the neuron circuits have a thin-film transistor. Baker teaches wherein the neuron circuits have a thin-film transistor (601 baker Fig 6); the thin-film transistor includes a drain electrode (right electrode of 601), a source electrode (left electrode of 601), a gate electrode (gate of 601), and a channel layer where (channel through 601), when voltage is applied across the drain electrode and the source electrode and across the gate electrode and the source electrode, a current corresponding to these voltages flows between the drain electrode and the source 
Since Yang, Saighi and Baker are from the same field of endeavor (memristor memory), the purpose disclosed by Baker would have been recognized in the pertinent art of Yang and Saighi.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the thin film transistor taught by Baker in the structure taught by Yang and Saighi for the purposes of having a hybrid memory that prevents a power leakage during data storage and controls a drift in a state during a read process (Baker, [Abstract]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/
Primary Examiner, Art Unit 2827